Mollison, Judge:
The merchandise involved in the above-enumerated appeal for reappraisement consists of various grades of chamois leather, exported from Holland on January 20, 1959.
When the case was called for trial, it was established that the merchandise does not appear on the final list (T.D. 54521) published by the Secretary of the Treasury pursuant to section 6(a) of the Customs Simplification Act of 1956.
The appeal for reappraisement has been submitted for decision upon stipulation of counsel, on the basis of which I find that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of leather involved, and that such value is as follows: .
Item & grade Price
KBN-L-8_$16.20 per KIP net, packed
KBN-L-9_$14.40 per KIP net, packed
KBN-Ii-10_$12.60 per KIP net, packed
Judgment will issue accordingly.